Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED CORRESPONDENCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Golian on 4/27/22.
1.	(Currently Amended)	A system, comprising:
hardware processing circuitry;
one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising:
receiving, from a first device, authentication information for a first account and a first device identifier of the first device;
establishing, at an electronic marketplace, based on the authentication information, a first session for the first account with the first device;
receiving, via the first session, a request to create a listing for an item;
receiving, via the first session, an image captured by a second device, including metadata associated with the image that includes a second device identifier of the second device that captured the image;
associating the image with the listing;
performing a first comparison of the second device identifier and one or more device identifiers associated with the first account to determine whether the second device that captured the image is associated with the first account;
generating a confidence indicator for the listing based on the determination whether the second device that captured the image is associated with the first account, the confidence indicator being indicative of whether a user associated with the first account is in physical possession of the item for the listing;
establishing, at the electronic marketplace, a second session for a second account;
receiving, via the second session, a request for the listing; and
transmitting, via the second session, a response to the request, the response including the listing and the confidence indicator.
3.	(Currently Amended)	The system of claim 2, wherein the metadata further indicates a location of image capture, the operations further comprising performing a third comparison of the location of image capture and an address associated with the first account, wherein the confidence indicator is further based on a result of the third comparison.
5.	(Currently Amended)	The system of claim 4, the operations further comprising associating a first weight, a second weight, and a third weight with the first comparison, the second comparison, and the third comparison respectively, wherein the determination of the confidence value is further based on the first weight, the second weight, and the third weight[[s]].
8.	(Currently Amended)	The system of claim 4, the operations further comprising determining a reputation of the first account, wherein the determination of the confidence value is further based on the reputation.
12.	(Currently Amended)	The system of claim 1, the operations further comprising: 
generating a first QR code;[[,]] 
causing display, via the first session, of the QR code; 
analyzing the image to identify a second QR code; and 
comparing the first QR code to the second QR code, wherein the confidence indicator is generated to further indicate a result of the QR code comparison. 
13.	(Currently Amended)	A method performed by hardware processing circuitry, comprising:
receiving, from a first device, authentication information for a first account and a first device identifier of the first device:
establishing, at an electronic marketplace, based on the authentication information, a first session for the first account with the first device;
receiving, via the first session, a request to create a listing for an item:
receiving, via the first session, an image captured by a second device, including metadata associated with the image that includes a second device identifier of the second device that captured the image;
associating the image with the listing;
performing a first comparison of the second device identifier and one or more device identifiers associated with the first account to determine whether the second device that captured the image is associated with the first account;
generating a confidence indicator for the listing based on the determination whether the second device that captured the image is associated with the first account, the confidence indicator being indicative of whether a user associated with the first account is in physical possession of the item for the listing;
establishing, at the electronic marketplace, a second session for a second account;
receiving, via the second session, a request for the listing; and
transmitting, via the second session, a response to the request, the response including the listing and the confidence indicator.
15.	(Currently Amended)	The method of claim 14, wherein the metadata further indicates a location of image capture, and the method further comprises performing a third comparison of the location of image capture and an address associated with the first account, wherein the confidence indicator is further based on a result of the third comparison.
17.	(Currently Amended)	The method of claim 16, further comprising associating a first weight, a second weight, and a third weight with the first comparison, the second comparison, and the third comparison respectively, wherein the determination of the confidence value is further based on the first weight, the second weight, and the third weight[[s]].
18.	(Currently Amended)	The method of claim 16, further comprising determining a reputation of the first account, wherein the determination of the confidence value is further based on the reputation.
19.	(Currently Amended)	The method of claim 13, further comprising: 
generating a first QR code;[[,]] 
causing display, via the first session, of the QR code; 
analyzing the image to identify a second QR code; and 
comparing the first QR code to the second QR code, wherein the confidence indicator is generated to further indicate a result of the QR code comparison.
20.	(Currently Amended) A non-transitory computer readable storage medium storing instructions that when executed configure hardware processing circuitry to perform operations comprising:
receiving, from a first device, authentication information for a first account and a first device identifier of the first device;
establishing, at an electronic marketplace, based on the authentication information, a first session for the first account with the first device;
receiving, via the first session, a request to create a listing for an item;
receiving, via the first session, an image captured by a second device, including metadata associated with the image that includes a second device identifier of the second device that captured the image;
associating the image with the listing;
performing a first comparison of the second device identifier and one or more device identifiers associated with the first account to determine whether the second device that captured the image is associated with the first account;
generating a confidence indicator for the listing based on the determination whether the second device that captured the image is associated with the first account, the confidence indicator being indicative of whether a user associated with the first account is in physical possession of the item for the listing;
establishing, at the electronic marketplace, a second session for a second account;
receiving, via the second session, a request for the listing; and
transmitting, via the second session, a response to the request, the response including the listing and the confidence indicator.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant's invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features include “receiving, an image captured by a second device, including metadata associated with the image that includes a second device identifier of the second device that captured the image; associating the image with the listing; performing a first comparison of the second device identifier and one or more device identifiers associated with the first account to determine whether the second device that captured the image is associated with the first account; generating a confidence indicator for the listing based on the determination whether the second device that captured the image is associated with the first account, the confidence indicator being indicative of whether a user associated with the first account is in physical possession of the item for the listing; establishing a second session for a second account; receiving, via the second session, a request for the listing; and transmitting, via the second session, a response to the request, the response indicating a result of the comparison.”
Remarkable prior art includes, US 2016/0087980, Heo, which provides an authentication process by using identifiers of first and second devices for authenticating access and transmission of data. However, the ‘980 publication is within the context of managing access to devices and information rather than a merchant system. Moreover, the ‘980 publication does not provide accounts or the response to a listing indicating the result of the comparison between devices.
Another remarkable prior art is US 2011/0292204, Boncyk, which discloses using a mobile device to capture an image and then provide information about objects in the captured image. However, while relevant to applicant’s invention, the ‘204 reference does not disclose comparing device identifiers.
Another remarkable prior art is US 2010/0024017, Ashfield, which discloses using a mobile device for authentication utilizing two factor authentication. While relevant, the ‘017 reference does not disclose comparing device identifiers.
These were previously cited in the non-final office action dated 2/7/22. 
In addition to the above, the Examiner emphasizes the interrelation of the above distinguishing elements with the remainder of each respective claim element, and further notes that it is the interrelation that truly distinguishes Applicant's invention from the evidence at hand. Moreover, none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING SHUI whose telephone number is (303)297-4247.  The examiner can normally be reached on 8:30-5 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ming Shui/
Primary Examiner, Art Unit 3684